Citation Nr: 0840992	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-31 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for recurrent tinnitus.

3.	Entitlement to service connection for a left arm disorder, 
to include carpal tunnel syndrome.

4.	Entitlement to service connection for bipolar disorder.

5.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.	Entitlement to service connection for deviated 
septum/nasal fracture.

7.	Entitlement to service connection for sinusitis, to 
include as secondary to deviated septum/nasal fracture.

8.	Entitlement to service connection for headaches, to 
include as secondary to deviated septum/nasal fracture.

9.	Entitlement to service connection for dizziness, to 
include as secondary to deviated septum/nasal fracture.

10.	Entitlement to service 
connection for a vision disorder, to include as secondary 
to deviated septum/nasal fracture.

11.	Entitlement to service 
connection for a sleeping disorder, to include as 
secondary to deviated septum/nasal fracture.

12.	Entitlement to service 
connection for a seizure disorder, to include as secondary 
to deviated septum/nasal fracture.

13.	Entitlement to service 
connection for photophobia, claimed as an inability to be 
in direct sunlight, to include as secondary to bipolar 
disorder.

14.	Entitlement to a total 
disability evaluation based upon individual 
unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to September 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2004, March 2005 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The issues of entitlement to service connection for bipolar 
disorder, PTSD, deviated septum/nasal fracture, sinusitis, 
headaches, dizziness, a vision disorder, a sleeping disorder, 
a seizure disorder, photophobia and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The veteran is not currently diagnosed with bilateral 
hearing loss for VA purposes.

2.	Recurrent tinnitus was not manifested in active service 
and there is no competent evidence indicating the 
veteran's current tinnitus is otherwise etiologically 
related to such service.

3.	A left arm disorder, to include carpal tunnel syndrome, 
was not manifested in active service and there is no 
competent evidence indicating the veteran's current left 
arm disorder is otherwise etiologically related to such 
service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2008).

2.	Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.	A left arm disorder was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decisions in June 2004 and 
March 2005.  The RO's September 2003 and July 2004 notice 
letters advised the veteran what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  Finally the letter 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The duty 
to notify the veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the North 
Chicago VA Medical Center (VAMC) as well as numerous private 
treatment records have also been obtained.  The appellant has 
not identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to further 
assist the veteran in locating additional records has been 
satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's service connection claims, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that he suffers from 
hearing loss or that his tinnitus or carpal tunnel syndrome 
are etiologically related to his active service.  As he is 
not competent to provide evidence of a diagnosis, except of 
tinnitus, or etiology of a condition, the record is silent 
for a current hearing loss disability or etiological link 
between the veteran's tinnitus and carpal tunnel syndrome and 
his active service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As such, the veteran has not satisfied all the 
elements of McLendon; therefore, VA is not required to 
provide him with a VA examination in conjunction with his 
claims.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Bilateral Hearing Loss

The veteran maintains that that he currently suffers from 
bilateral hearing loss as the direct result of his active 
service.  He asserts that he experienced a significant amount 
of in-service acoustic trauma while working on a 155 Howitzer 
cannon.  

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

After a review of the evidence of record, the Board observes 
that the veteran has produced no competent evidence 
indicating he currently suffers a hearing loss disability for 
VA purposes.  To prevail on the issue of service connection, 
there must be medical evidence of a current disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  

The Board acknowledges that the veteran himself has claimed 
he currently suffers from a bilateral hearing loss 
disability.  However, the Board notes that as a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of bilateral hearing loss.  The 
veteran has produced no competent evidence or medical opinion 
in support of his claim that he suffers from the disorder, 
and all evidence included in the record weighs against 
granting the veteran's claim.

Tinnitus and Left Arm Disorder

The veteran contends that he suffers from tinnitus and a left 
arm disorder, diagnosed as carpal tunnel syndrome, as a 
direct result of his active military service.  

Initially, the Board observes that the veteran is competent 
to establish a current diagnosis of tinnitus.  See Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay 
evidence can be competent to establish a diagnosis when a 
layperson is competent to identify the medical condition).  
Furthermore, the evidence of record establishes the veteran 
has a current diagnosis of carpal tunnel syndrome of the left 
arm.  See October 7, 2003, VA treatment record.  The veteran 
is not diagnosed with any other disorder of the left arm.

While the evidence reveals that the veteran currently suffers 
from tinnitus and carpal tunnel syndrome of the left arm, the 
competent, probative evidence of record does not 
etiologically link the veteran's current disabilities to his 
service or any incident therein.  In this regard, the Board 
observes that service treatment records are silent as to any 
treatment for, or diagnosis of, tinnitus or carpal tunnel 
syndrome.  In addition, a June 1979 Report of Medical 
Examination, completed upon the veteran's separation from 
service, indicates a normal upper extremities evaluation, and 
no indication of either tinnitus or carpal tunnel syndrome 
was noted.

The Board also observes that there is no evidence of 
continuity of symptomology since active service.  Evidence of 
record indicates that the veteran was first diagnosed with 
carpal tunnel syndrome in October 2003, over 20 years after 
separation from service.  Further, there is no evidence to 
suggest the veteran complained of, or sought treatment for, 
tinnitus until a November 2003 statement.  This significant 
lapse in time between the active service and the first 
evidence or complaints of carpal tunnel syndrome or tinnitus 
weighs against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc). 

In sum, the Board finds that there is no evidence of tinnitus 
or carpal tunnel syndrome during active service.  The 
threshold question therefore is whether there is sufficient 
medical evidence to establish an etiological link between the 
veteran's current tinnitus and carpal tunnel syndrome and his 
active service.  The preponderance of the evidence is against 
this aspect of the veteran's claim.  The veteran has produced 
no competent medical evidence or competent medical opinion in 
support of his claim that his disorders are the result of his 
active service.  In addition, the length of time between the 
veteran's separation from active service and first complaints 
or diagnosis of tinnitus and carpal tunnel syndrome weighs 
against the veteran's claim.

Finally, the Board acknowledges that the veteran himself has 
claimed his current tinnitus and carpal tunnel syndrome arise 
from his active service.  However, as noted above, as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan, supra.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
tinnitus and a left arm disorder, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left arm disorder, to include carpal 
tunnel syndrome, is denied.


REMAND

The veteran contends that he suffers from PTSD due to 
military service, and has identified non-combat stressors in 
support of his claim.  The veteran asserts in a November 2003 
statement that he was assaulted on two occasions by fellow 
servicemen while on active duty.  The Board observes the 
veteran has submitted a statement from his former sergeant 
corroborating the veteran's claimed stressors.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) (2008) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th  
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
claimant's stressor is not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the  
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressor(s).

In the instant case, the veteran was diagnosed with PTSD by a 
VA examiner in June 2004.  While the examination report 
discusses the verified stressors noted above, it is unclear 
whether the veteran's claimed stressors are the basis for the 
veteran's PTSD diagnosis.  As such, a new VA PTSD examination 
is warranted.

In addition, the veteran is seeking service connection for 
bipolar disorder, deviated septum/nasal fracture, sinusitis, 
headaches, dizziness, a vision disorder, a sleeping disorder, 
a seizure disorder and photophobia.  He essentially contends 
that each of these conditions is a result of the attacks he 
suffered while on active duty.  As noted above, the veteran 
has submitted a statement corroborating his contentions, and 
the Board concedes the attacks.  However, while the veteran 
and his former sergeant are competent to provide an account 
of the attacks, they are not competent to provide a diagnosis 
on the severity of the veteran's injuries.  See Espiritu, 
supra.  In this regard, the Board observes that there is no 
competent evidence of record to suggest the veteran sought 
treatment for a nasal fracture or concussion, and the veteran 
himself denied any eye and nose trouble as well as any 
history of head injury.  As such, the Board finds a VA 
examination is warranted to determine if the veteran's 
current disorders are etiologically related to his active 
service.

Finally, the veteran's claim for TDIU is impacted by the 
outcome of his claims for service connection, and therefore, 
the TDIU claim is inextricably intertwined with the service 
connection claims.  The United States Court of Appeals for 
Veterans Claims has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU claim is 
"inextricably intertwined" with the service connection 
claims, the TDIU claim must also be remanded to the AOJ in 
accordance with the holding in Harris. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA psychiatric 
examination to determine the etiology of 
the veteran's PTSD, bipolar and 
photophobia disorders.  The claims folder, 
including a copy of this REMAND, must also 
be provided to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  The examiner should 
provide an opinion as to the following:

a.	whether it is at least as likely as 
not (i.e., 50 percent probability), 
more likely than not (i.e., greater 
than 50 percent probability) or 
less likely than not (i.e., less 
than 50 percent probability) that 
the corroborated in-service 
stressor(s), to include the 
assaults outlined above, were 
sufficient to produce PTSD.  In 
this regard, the examiner is 
instructed to consider only the 
stressor(s) identified as having 
been verified by the record.  The 
examiner should utilize the 
American Psychiatric Association's 
Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses 
and identify all existing 
psychiatric diagnoses.  

b.	whether it is at least as likely as 
not (i.e., 50 percent probability), 
more likely than not (i.e., greater 
than 50 percent probability, or 
less likely than not (i.e., less 
than 50 percent probability) that 
the veteran's bipolar disorder is 
etiologically related to his active 
service.

c.	whether the veteran suffers from 
photophobia, or any other disorder 
resulting in an inability to be 
exposed to direct sunlight and, if 
so, whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), etiologically related to 
his active service or if the 
veteran's bipolar disorder has been 
found to be etiologically related 
to active service, whether any such 
disorder has been proximately 
caused or chronically worsened by 
the veteran's bipolar disorder.

A complete rationale must be given for 
any opinion expressed and the 
foundation for all conclusions should 
be clearly set forth.  The report of 
the psychiatric examination should be 
associated with the veteran's claims 
folder.

2.	Schedule the veteran for a VA examination 
for the purpose of determining the nature 
and etiology of his deviated septum/nasal 
fracture and claimed associated disorders.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such a review 
was accomplished.  Any necessary testing 
should be accomplished.  After reviewing 
the record and examining the veteran, the 
examiner should provide an opinion as to 
the following:

a.	whether the veteran's deviated 
septum/nasal fracture is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent), etiologically related to 
his active service.  

b.	whether the veteran's sinusitis is 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to his active 
service or if it is found that the 
veteran's deviated septum/nasal 
fracture is related to active 
service, whether sinusitis was 
proximately caused or chronically 
worsened by the veteran's deviated 
septum/nasal fracture.

c.	whether the veteran currently 
suffers from a vision disorder, a 
sleeping disorder, a seizure 
disorder and/or disorders resulting 
in chronic headaches or dizziness, 
and, if so, whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent), that each diagnosed 
disorder is etiologically related 
to his active service or if it is 
found that the veteran's deviated 
septum/nasal fracture is related to 
active service, whether any such 
disorder was proximately caused or 
chronically worsened by the 
veteran's deviated septum/nasal 
fracture.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so. 

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claims based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


